DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,952,568 has been reviewed and is NOT accepted.  See Terminal Disclaimer review decision filed 4/28/2022.

The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/994,422 has been reviewed and is NOT accepted.  See Terminal Disclaimer review decision filed 4/28/2022.

Double Patenting – Withdrawn
In light of the Applicant’s Amendments to the claims, the previous double patenting rejection over US Patent 10,952,568 are withdrawn.


Double Patenting
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-14 of copending Application No. 16/994,422.
Re. claims 1-4 and 6-14, claims 1-4 and 6-14 of the copending Application disclose all of the limitations of claims 1-15 wherein the liquid sanitizer of the ‘422 application is a fluid. This is a provisional nonstatutory double patenting rejection.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Powers et al. (US Patent Publication No. 20060091156), is analogous because it discloses additional embodiments of slit diaphragm valve dispensers.
Staudt (US Patent Publication No. 20110139823), is analogous because it discloses a wearable elastic dispenser wherein the elastic element forms a tube.

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 16 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a wearable sanitizer dispenser including one or more raised elemetns protruding from the surface of each of the wearable and reusable elastic elements wherein the raised elements are located near the slit on the surface of each of the wearable elastic elements.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754